   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 1 of 7 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

PFIZER INC.,                                    )
                                                )
                       Plaintiff,               )
                                                )
               v.                               )
                                                )
TEVA PHARMACEUTICALS USA, INC.,                 ) C.A. No. ____________________
                                                )
                       Defendants.              )

                                          COMPLAINT

       Pfizer Inc. (“Plaintiff” or “Pfizer”), for its Complaint against Teva Pharmaceuticals

USA, Inc. (“Teva”), alleges as follows:

                                    NATURE OF THE ACTION

       1.      This is an action by Pfizer against Teva for infringement of United States Patent

No. 9,937,181 (the “’181 patent”).

       2.      This action arises out of Teva’s filing of ANDA No. 209813 seeking approval by

the FDA to sell generic copies of Xeljanz XR® (tofacitinib extended release tablets, 11 mg) prior

to the expiration of the ’181 patent.

                                          THE PARTIES

       3.      Pfizer is a corporation organized and existing under the laws of the State of

Delaware and having a place of business at 235 East 42nd Street, New York, New York 10017.

       4.      On information and belief, defendant Teva is a corporation organized and existing

under the laws of the State of Delaware, having a principal place of business at 1090 Horsham

Road, North Wales, PA 19454.
   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 2 of 7 PageID #: 2



                                JURISDICTION AND VENUE

       5.      This action arises under the patent laws of the United States, Title 35, United

States Code. The Court has subject matter jurisdiction over this action pursuant to the provisions

of 28 U.S.C. §§ 1331 and 1338(a).

       6.      This Court has personal jurisdiction over Teva by virtue of the fact, inter alia, that

Teva is a Delaware corporation.

       7.      In addition, Teva has committed a tortious act of patent infringement that has led

and/or will lead to foreseeable harm and injury to Plaintiff, including in Delaware. In particular,

this suit arises out of Teva’s filing of ANDA No. 209813 seeking FDA approval to sell

tofacitinib extended release tablets, 11 mg (“Teva Generic XR Tablets”) prior to the expiration

of the ’181 patent, throughout the United States, including in Delaware.

       8.      On information and belief, Teva works on the development, obtaining of

regulatory approval, marketing, sale, and/or distribution of generic drugs, including Teva

Generic XR Tablets, throughout the United States, including in or into Delaware.                 On

information and belief, Teva manufactures, markets, imports, and sells generic drugs for

distribution in Delaware and throughout the United States.

       9.      On information and belief, if ANDA No. 209813 is approved, Teva Generic XR

Tablets will, among other things, be marketed and distributed by Teva in Delaware, prescribed

by physicians practicing in Delaware, dispensed by pharmacies located in Delaware, and/or used

by patients in Delaware.

       10.     Teva’s infringing activities with respect to its filing of ANDA No. 209813 and its

intent to commercialize and sell Teva Generic XR Tablets have led and/or will lead to

foreseeable harm and injury to Pfizer, which is incorporated in Delaware.




                                                 2
   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 3 of 7 PageID #: 3



          11.   On information and belief, Teva maintains substantial, systematic and continuous

contacts throughout the United States, including in Delaware. Teva’s website states that “[o]ne

in every six prescriptions dispensed in the US is a Teva Product. Approximately 22 prescriptions

in the US are filled by Teva products every second.”                      (Teva Company page,

https://www.tevausa.com/Company.aspx (last visited Nov. 2, 2018)). Upon information and

belief, Teva has distribution and customer service teams at multiple locations across the United

States.

          12.   Venue is proper in this judicial district pursuant to the provisions of 28 U.S.C.

§ 1400(b).

                                         BACKGROUND

Xeljanz XR

          13.   Pfizer holds approved NDA No. 208246 for EQ 11 mg base tofacitinib citrate

extended release tablets, which it sells under the registered name Xeljanz XR. The active

ingredient in Xeljanz XR is tofacitinib citrate. Xeljanz XR contains tofacitinib citrate in an

amount equivalent to 11 mg of tofacitinib base in an extended release tablet formulated for once-

daily administration.

          14.   Tofacitinib citrate is an inhibitor of Janus kinases (“JAKs”) and is indicated, inter

alia, for the treatment of adult patients with moderately to severely active rheumatoid arthritis

who have had an inadequate response or intolerance to methotrexate.

          15.   The FDA-approved Prescribing Information for Xeljanz XR states that tofacitinib

citrate has the following chemical name: (3R,4R)-4-methyl-3-(methyl-7H-pyrrolo [2,3-d]

pyrimidin-4-ylamino)-ß-oxo-1-piperidinepropanenitrile, 2-hydroxy-1,2,3-propanetricarboxylate

(1:1).




                                                  3
   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 4 of 7 PageID #: 4



Orange Book Listing for Xeljanz XR

        16.     Pursuant to 21 U.S.C. § 355(b)(1) and the regulations the FDA has promulgated

pursuant thereto, the ’181 patent is listed in the FDA publication titled “Approved Drug Products

with Therapeutic Equivalence Evaluations” (the “Orange Book”) for the Xeljanz XR NDA.

        17.     The Orange Book lists the expiration date for the ’181 patent as March 14, 2034.

        18.     The Orange Book also lists four additional patents for Xeljanz XR that are not at

issue: U.S. Patent Nos. 6,956,041 (expiring December 8, 2020); 7,091,208 (expiring December

8, 2020); 7,265,221 (expiring December 8, 2020); and 7,301,023 (expiring May 23, 2022).

The ’181 Patent

        19.     On April 10, 2018, the USPTO issued the ’181 patent, titled “Tofacitinib Oral

Sustained Release Dosage Forms.” The ’181 patent is duly and legally assigned to Pfizer.

A copy of the ’181 patent is attached hereto as Exhibit A.

Teva’s ANDA

        20.     By letter dated October 30, 2018 (the “Teva Notice Letter”) and received by

Pfizer on October 31, 2018, Teva notified Pfizer that it had submitted ANDA No. 209813 to the

FDA, seeking approval under the Federal Food, Drug and Cosmetic Act (“FDCA”) to market

and sell Teva Generic XR Tablets – generic copies of Xeljanz XR (tofacitinib citrate EQ 11 mg

base extended release tablets) – prior to the expiration of the ’181 patent.

        21.     The Teva Notice Letter asserts that ANDA No. 209813 contains a “Paragraph IV”

certification under 21 U.S.C. §§ 355(j)(2)(B)(ii)-(iv), 21 C.F.R. § 314.95 and/or § 314.95(d) and

that the ’181 patent is “invalid, unenforceable, and/or will not be infringed by” by Teva Generic

XR Tablets.

        22.     The Teva Notice Letter indicates that Teva Generic XR Tablets will contain

tofacitinib citrate as the active ingredient.


                                                  4
   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 5 of 7 PageID #: 5



        23.     The Teva Notice Letter states that ANDA No. 209813 requests “approval to

engage in the commercial manufacture, use or sale of” Teva Generic XR Tablets prior to the

expiration of the ’181 patent.

        24.     Attached to the Teva Notice Letter was Teva’s Detailed Factual and Legal Bases

for Teva Pharmaceutical USA’s Paragraph IV Certification that the Claims of U.S. Patent No.

9,937,181 Are Invalid, Unenforceable and/or Not Infringed (“Teva’s Detailed Statement”).

Teva’s Detailed Statement purportedly asserts “the detailed factual and legal bases for the

Paragraph IV certification of [Teva] that, in its opinion and to the best of its knowledge the

claims of the [’181 patent] are invalid, unenforceable and/or will not be infringed” by the

commercial manufacture, use, or sale of Teva Generic XR Tablets.

        25.     Teva’s Detailed Statement does not set forth a noninfringement argument with

respect to any claim of the ’181 patent.

        26.     On information and belief, upon approval of ANDA No. 209813, Teva will

distribute Teva Generic XR Tablets in the United States.

                                   CLAIM FOR RELIEF
                (Infringement of the ’181 Patent by Teva Generic XR Tablets)

        27.     The allegations of paragraphs 1-26 above are repeated and re-alleged as if set

forth fully herein.

        28.     Pursuant to 35 U.S.C. § 271(e)(2)(A), Teva’s submission of ANDA No. 209813

to the FDA seeking approval to market Teva Generic XR Tablets was an act of infringement of

at least claim 1 of the ’181 patent, entitling Pfizer to the relief provided by 35 U.S.C. § 271(e)(4),

including, inter alia, an order of this Court that the effective date of approval for ANDA

No. 209813 be a date which is not earlier than the expiration date of the ’181 patent.




                                                  5
   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 6 of 7 PageID #: 6



       29.     Teva had knowledge of the ’181 patent when it submitted ANDA No. 209813 to

the FDA.

       30.     On information and belief, Teva intends to engage in the manufacture, use, offer

for sale, sale, and/or importation of Teva Generic XR Tablets and will thereby infringe at least

claim 1 of the ’181 patent.

       31.     The foregoing actions by Teva constitute and/or would constitute infringement of

at least claim 1 of the ’181 patent.

       32.     Pfizer will be substantially and irreparably harmed if Teva is not enjoined from

infringing the ’181 patent. Pfizer has no adequate remedy at law.

                                       PRAYER FOR RELIEF

       WHEREFORE, Pfizer requests the following relief:

       A.      A judgment that Teva’s submission of ANDA No. 209813 was an act of

               infringement and that Teva’s making, using, offering to sell, selling, or importing

               Teva Generic XR Tablets prior to the expiration of the ’181 patent will infringe

               the ’181 patent;

       B.      A judgment that the effective date of any FDA approval for Teva to make, use

               offer for sale, sell, market, distribute, or import the Teva Generic XR Tablets be

               no earlier than the date on which the ’181 patent expires, or any later expiration of

               exclusivity to which Pfizer is or becomes entitled;

       C.      A permanent injunction enjoining Teva, its officers, agents, servants, and

               employees, and those persons in active concert or participation with any of them,

               from making using, selling, offering for sale, marketing, distributing, or importing

               Teva Generic XR Tablets, and from inducing or contributing to any of the




                                                 6
   Case 1:18-cv-01940-LPS Document 1 Filed 12/07/18 Page 7 of 7 PageID #: 7



             foregoing, prior to the expiration of the ’181 patent, or any later expiration of

             exclusivity to which Pfizer is or becomes entitled;

      D.     A judgment that this case is an exceptional case under 35 U.S.C. § 285, entitling

             Pfizer to an award of its reasonable attorneys’ fees for bringing and prosecuting

             this action;

      E.     An award of Pfizer’s costs and expenses in this action; and

      F.     Such further and additional relief as this Court deems just and proper.



                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                  /s/ Jack B. Blumenfeld

                                                  Jack B. Blumenfeld (#1014)
OF COUNSEL:                                       Megan E. Dellinger (#5739)
                                                  1201 North Market Street
Aaron Stiefel                                     P.O. Box 1347
Daniel P. DiNapoli                                Wilmington, DE 19899
Jeffrey Martin                                    (302) 658-9200
Philip Smithback                                  jblumenfeld@mnat.com
Stephanie Piper                                   mdellinger@mnat.com
ARNOLD & PORTER KAYE SCHOLER LLP
250 West 55th Street                              Attorneys for Plaintiff
New York, NY 10019-9710
(212) 836-8000

Soumitra Deka
ARNOLD & PORTER KAYE SCHOLER LLP
Three Embarcadero Center
San Francisco, CA 94111-4024
(415) 471-3100

December 7, 2018




                                              7
